Case: 4:19-cr-00697-SRC-SPM Doc. #: 2 Filed: 08/22/19 Page: 1 of 2 PageID #: 5


                               UNITED STATES DISTRICT COURT                         SUPPRESS~[LfE[!)
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION
                                                                                            AUG 2 2.2019
UNITED STATES OF AMERICA,                               )                                  U.S. DISIRICTCOURT
                                                        )                                EASTERN DISTRICT OF MO
                                                                                                 ST. LOUIS .
                        Plaintiff,                      )
                                                        )
v.                                                      )
                                                        )
EARL WATKINS,                                           )         4:19CR00697 SRC/SPM
                                                        )
                        Defendant.                      )

                                           INDICTMENT

                                            COUNT ONE

The Grand Jury charges that:

      On or about July 23, 2019, in the City of St. Louis, within the Eastern District of Missouri,

                                         EARL WATKINS,

the Defendant herein, did knowingly and intentionally possess with intent to distribute

methamphetamine, a Schedule II controlled substance.

      In violation of Title 21, United States Code, Section 841(a)(l).

                                            COUNT TWO

The Grand Jury further charges that:

      On or about July 23, 2019, in the City of St. Louis, within the Eastern District of Missouri,
                                                                                \



                                         EARL WATKINS,

the Defendant herein, did knowingly and intentionally possess with intent to distribute cocaine base,

commonly known as crack, a Schedule II controlled substance.

     In violation of Title 21, United States Code, Section 84l(a)(l).

                                          COUNT THREE

The Grand Jury further charges that:

      On or about July 23, 2019, in the City of St. Louis, within the Eastern District of Missouri,

                                         EARL WATKINS,
Case: 4:19-cr-00697-SRC-SPM Doc. #: 2 Filed: 08/22/19 Page: 2 of 2 PageID #: 6


the"Defendant herein, knowingly possessed one or more firearms, knowing he had previously been

convicted in a court of law of one or more crim~s punishable by a term of imprisonment e~ceeding one

year, and the firearm previously traveled in interstate or foreign commerce during or prior to being in

defendant's possession.

        In violation of Title 18, United States Code, Section 922(g)(l).

                                           COUNT FOUR

The Grand Jury further charges that:

      On or about July 23, 2019, in the City of St. Louis, within the Eastern District of Missouri,

                                         EARL WATKINS,

the Defendant herein, did knowingly possess a firearm in furtherance of a drug trafficking crime which

may be prosecuted in a court of the United States, that is, possession with ,intent to distribute

methamphetamine, a Schedule II controlled substance, as charged in Count One of this indictment, and

possession with intent to distribute cocaine base, commonly known as crack, a Schedule II controlled

substance, a charged in Count Two I of this indictment.

     In violation of Title 18, United States Code, Section 924(c)(I).


                                                               A TRUE BILL


                                                               FOREPERSON

                                                    )
       JEFFREY B. JENSEN
       United States Attorney
                      j




       KATHARINE A. DOLIN, #64817MO
       Special Assistant United States Attorney
